          Case 2:20-cv-00244-LPR Document 9 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JERRY JAMES ELLIS                                                                   PLAINTIFF
ADC #078658

v.                            Case No. 2:20-cv-00244-LPR-JJV

DEXTER PAYNE, Director, ADC, et al.                                             DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice due to his failure to pay the filing fee.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 3rd day of February 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
